PER CURIAM.
Having carefully considered the record in this consolidated criminal appeal, the briefs, and the arguments of counsel, we conclude that the errors raised as issues on appeal are either harmless errors, United States v. Hastings, 461 U.S. 499, 103 S.Ct. 1974, 76 L.Ed.2d 96 (1983); Drake v. State, 441 So.2d 1079 (Fla.1983); Palmes v. State, 397 So.2d 648 (Fla.1981), or were not preserved for appellate review by contemporaneous objection below. Sims v. State, 444 So.2d 922 (Fla.1983); Wilson v. State, 436 So.2d 908 (Fla.1983); Steinhorst v. State, 412 So.2d 332 (Fla.1982).
Affirmed.